DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Litichever et al (US 2020/0320023) in view of Keller et al (US 2016/0098561) and Dornquast et al (US 9916206).
Litichever discloses except where emphasized for claim 1: 1. A method of manufacturing a semiconductor device(abstract,para 123), which is performed in a substrate processing apparatus, comprising: (a) processing a substrate by executing a processing program stored in a memory(abstract,para 123,124,415-432,fig 8-20); (b) inspecting and determining whether the processing program is infected with a computer virus(para 223,claim 13); (c) recognizing a processing status of the substrate at a timing of determining that the processing program is infected with the computer virus(par 29,30-status reported, sent back,50,54,55,154,40-interrupt priority,saves status, 41-interrupts common technique,54 control returned during step,100 no shut off during interruption,101,138,154,377,405,infected virus 197,-199,204,211,212,213); and (d) executing at least one interruption program (fig 8-20,abstract) that corresponds to the processing status of the substrate and is configured to interrupt the processing program(par 29,30-status reported, sent back,50,54,55,154,40-interrupt priority,saves status, 41-interrupts common technique,54 control returned during step,100 no shut off during interruption,101,138,154,377,405) at a step of processing the substrate corresponding to the processing status of the substrate(para 252,254,259,claim 1) , wherein if a status that the substrate exists in a process chamber of the substrate processing apparatus is recognized as the processing status of the substrate in (c), the at least one interruption program, which includes a program that causes the substrate processing apparatus to unload the substrate out of the process chamber, is executed in (d) , and wherein (d) includes: inspecting alteration of the at least one interruption program when the at least one interruption program is read from the memory, and determining if a size of the at least one alteration program read from the memory is equal to a predetermined size on a condition that the size is equal, it is determined that the at least one interruption program has not been altered, execute the at least one interruption program, and on a condition that the size is not equal, it is determined that the at least one interruption program has been altered, execute a back-up program.
Contingent limitations are being read according to:
MPEP 2111.04 II.   CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.

The method is inferenced in ¶ 123 to be for semiconductor manufacture, a conventional substrate.
The claim differs in that at a step of processing the substrate corresponding to the processing status of the substrate is not expressed and in that the at least one interruption program, which includes a program that causes the substrate processing apparatus to unload the substrate out of the process chamber, is executed in (d), and wherein (d) includes: inspecting alteration of the at least one interruption program when the at least one interruption program is read from the memory.
Keller teaches, performed in semiconductor substrate processing apparatus 709, fig 2, 6, ¶¶461,335; wherein if a status that the substrate exists in a process chamber of the substrate processing apparatus is recognized (step 605 scan of signature or virus) as the processing status of the substrate in (c). Control software is taught that defines parameters for a Discrimination Algorithm, that is, interruption program in steps 611, 629, 631 which is executed to determine signature elements for disposal/unloading or saving in steps 633, 635, 641 and inspecting alteration of the at least one interruption program (¶¶23,222,224,226 predetermined/predesignated performance criteria or signature)when the at least one interruption program is read from the memory(¶19,118,119,122,226,338 accessing memory).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the technology of Litichever for semiconductor manufacturing as inferred in ¶ 123, if necessary, and to interrupt at a step of processing the substrate corresponding to the processing status of the substrate using an interruption program accessed from memory as taught by Keller in steps 605,633,635,641 for secure processing. 
The claims further differ in a conventional backup program and “wherein if a status that the substrate exists in a process chamber of the substrate processing apparatus is recognized as the processing status of the substrate in (c), the at least one interruption program, which includes a program that causes the substrate processing apparatus to unload the substrate out of the process chamber, is executed in (d)” and “and determining if a size(parameter) of the at least one alteration program read from the memory is equal to a predetermined size (parameter)on a condition that the size (parameter)is equal, it is determined that the at least one interruption program has not been altered, execute the at least one interruption program, and on a condition that the size (parameter)is not equal, it is determined that the at least one interruption program has been altered, execute a back-up program” are recited.
Keller teaches, performed in semiconductor substrate processing apparatus 709, fig 2, 6, ¶¶461,335 using a conventional backup program steps 613,611,¶224; wherein if a status that the substrate exists in a process chamber of the substrate processing apparatus is recognized as the processing status of the substrate in (c), the at least one interruption program, which includes a program that causes the substrate processing apparatus to unload the substrate out of the process chamber, is executed in (d) in ¶¶226,227, fig 2,6 step 633 to accepted bin 726B, step 635 to rejected bin 724B; and in steps 613,611,¶¶ 57,224,554,490 use of a backup program in detection of malicious software etc. in semiconductor based processing, devices and substrates.
Keller further teaches “and determining if a size(parameter) of the at least one alteration program read from the memory is equal to a predetermined size (parameter)on a condition that the size (parameter)is equal, it is determined that the at least one interruption program has not been altered, execute the at least one interruption program, and on a condition that the size(parameter) is not equal, it is determined that the at least one interruption program has been altered, execute a back-up program” in fig 6 in steps 633,635,641.
                                    
    PNG
    media_image1.png
    649
    310
    media_image1.png
    Greyscale

The advantage is secure operation.
The references are in the same of similar field of endeavor of the claimed invention and reasonably pertinent to the problem of the claimed invention.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Litichever-Keller if necessary, by applying the further teachings of Keller using backup programs for semiconductor processing apparatus and interruption program to determine saving or unloading therefrom rejected substrate for secure processing.
The claims further differ in the last wherein clause in inspecting alteration, determining if a specific parameter, size, is equal to a predetermined specific parameter or size, on a condition one interruption program has not been altered, and on a condition that the specific parameter or size is not equal determined one interruption program has been altered, execute a back-up program. Keller determines based upon specific parameter, which encompasses size.
Dornquast teaches in fig 29 for semiconductor memory devices  c 47 l 30-c 48 l 5 predetermined size for files with copy restrictions, change, removal and available backup collections when restriction is in place in c 41 l 20-c 42 l 40 , fig 29.
The advantage is secure operation.
The references are in the same or similar field of endeavor of the claimed invention and reasonably pertinent to the claimed problem.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Litichever-Keller by applying the teachings of Dornquast inspecting and determining virus based upon size of file with removal based thereon as in the last step in the whereby clause for semiconductor processing apparatus and interruption program to unload/remove therefrom rejected substrate for secure processing.

2. The method of Claim 1, wherein when it is determined in (b) that the processing program under execution is infected with the computer virus, the at least one interruption program is executed in (d) instead of the processing program under execution(fig 8-20,abstract,see claim 1 rejection).  
3. The method of Claim 1, wherein the at least one interruption program includes plural types of interruption programs, and wherein in (d), an interruption program among the plural types of interruption programs is selected according to the processing status of the substrate, and the selected interruption program is read from the memory to be executed(fig 8-20,abstract,see claim 1 rejection).  
4. The method of Claim 2, wherein the at least one interruption program includes plural types of interruption programs, and 44 6443799.1HITACHI 13-0003312USO 1 wherein in (d), an interruption program among plural types of interruption programs is selected according to the processing status of the substrate, and the selected interruption program is read from the memory to be executed(fig 8-20,abstract,see claim 1 rejection).  
8. The method of Claim 1, further comprising, when the alteration of the at least one interruption program is detected, reading and executing a backup program for the altered interruption program(fig 8-20,abstract,see claim 1,5 rejection,para 105). 
9. The method of Claim 2, further comprising, when the alteration of the at least one interruption program is detected, reading and executing a backup program for the altered interruption program.  
10. The method of Claim 3, further comprising, when the alteration of the selected interruption program is detected, reading and executing a backup program for the altered interruption program.  
Claims 9,10 further differ in that a conventional backup program is recited.
Keller teaches in steps 613,611,¶¶ 57,224,554,490 use of a backup program in detection of malicious software etc. in semiconductor based devices and substrates.
The advantage is secure operation.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Litichever if necessary, by applying the teachings Keller using backup programs for semiconductor processing apparatus for secure processing. 
11. The method of Claim 1, wherein the at least one interruption program includes plural types of interruption programs, further comprising, when the alteration of the at least one interruption program is detected, reading an alternative program of the altered interruption program among the plural types of interruption programs and executing the read alternative program(fig 8-20,abstract,see claim 1,5 rejection).  
12. The method of Claim 2, wherein the at least one interruption program includes plural types of interruption programs, further comprising, when the alteration of the at least one interruption program is detected, reading an alternative program of the altered interruption program among the plural types of interruption programs and executing the read alternative program (fig 8-20,abstract,see claim 1,5 rejection).  
13. The method of Claim 3, wherein when the alteration of the selected interruption program is detected, reading an alternative program of the altered interruption program among the plural types of interruption programs and executing the read alternative program(fig 8-20,abstract,see claim 1,5 rejection).  
14. The method of Claim 1, further comprising adding history data of the substrate to the substrate for which substrate processing is interrupted by the at least one interruption program(fig 8-20,abstract,see claim 1 rejection).  
15. The method of Claim 2, further comprising adding history data of the substrate to the substrate for which substrate processing is interrupted by the at least one interruption program(fig 8-20,abstract,see claim 1 rejection).  
16. The method of Claim 3, further comprising adding history data of the substrate is added to the substrate for which substrate processing is interrupted by the selected interruption program(fig 8-20,abstract,see claim 1 rejection).
17. (New) The method of Claim 1, wherein if the processing program is determined to be infected with the computer virus in (b) and if the status that the substrate exists in the process chamber of the substrate processing apparatus is recognized as the processing status of the substrate in (c), the at least one interruption program, which includes a program that causes the substrate processing apparatus to unload the substrate out of the process chamber, is executed in (d). See the rejection of claim 1.

Claims 1-4,8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi et al (JP 2010140070) supplied by applicant, translation by applicant and reference thereto in view of Keller et al (US 2016/0098561) and Dornquast et al (US 9916206).
Atsushi disclose except where emphasized for claim 1: 1. A method of manufacturing a semiconductor device, which is performed in a substrate processing apparatus, comprising: (a) processing a substrate by executing a processing program stored in a memory; (b) inspecting and determining whether the processing program is infected with a computer virus); (c) recognizing a processing status of the substrate at a timing of determining that the processing program is infected with the computer virus; and (d) executing at least one interruption program(abstract,para 1,32,59,64,65,67,68,74) that corresponds to the processing status of the substrate and is configured to interrupt the processing program at a step of processing the substrate corresponding to the processing status of the substrate (abstract,para 1,32,59,62,64,65,67,68,74, fig 3) , wherein if a status that the substrate exists in a process chamber of the substrate processing apparatus is recognized as the processing status of the substrate in (c), the at least one interruption program, which includes a program that causes the substrate processing apparatus to unload the substrate out of the process chamber, is executed in (d) , and wherein (d) includes: inspecting alteration of the at least one interruption program when the at least one interruption program is read from the memory(abstract), and determining if a size of the at least one alteration program read from the memory is equal to a predetermined size on a condition that the size is equal, it is determined that the at least one interruption program has not been altered, execute the at least one interruption program, and on a condition that the size is not equal, it is determined that the at least one interruption program has been altered, execute a back-up program. 
The claim differs in that the processing is not particularized as recited. However the processing is considered implicit.
Notwithstanding the claim differs in that at a step of processing the substrate corresponding to the processing status of the substrate is not expressed, it is implicit.
The claims differ in that a conventional backup program and “wherein if a status that the substrate exists in a process chamber of the substrate processing apparatus is recognized as the processing status of the substrate in (c), the at least one interruption program, which includes a program that causes the substrate processing apparatus to unload the substrate out of the process chamber, is executed in (d)” are recited.
Keller teaches, performed in semiconductor substrate processing apparatus 709, fig 2, 6, ¶¶461,335; wherein if a status that the substrate exists in a process chamber of the substrate processing apparatus is recognized (step 605 scan of signature or virus) as the processing status of the substrate in (c). Control software is taught that defines parameters for a Discrimination Algorithm, that is, interruption program in steps 611, 629, 631 which is executed to determine signature elements for disposal/unloading or saving in steps 633, 635, 641 and inspecting alteration of the at least one interruption program (¶¶23,222,224,226 predetermined/predesignated performance criteria or signature)when the at least one interruption program is read from the memory(¶19,118,119,122,226,338 accessing memory).
The advantage is secure operation.
The references are in the same of similar field of endeavor of the claimed invention and reasonably pertinent to the problem of the claimed invention.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Atsushi by applying the teachings Keller using backup programs for semiconductor processing apparatus and interruption program to unload therefrom rejected substrate for secure processing.
The claims further differ in a conventional backup program and “wherein if a status that the substrate exists in a process chamber of the substrate processing apparatus is recognized as the processing status of the substrate in (c), the at least one interruption program, which includes a program that causes the substrate processing apparatus to unload the substrate out of the process chamber, is executed in (d)” and “and determining if a size(parameter) of the at least one alteration program read from the memory is equal to a predetermined size (parameter)on a condition that the size (parameter)is equal, it is determined that the at least one interruption program has not been altered, execute the at least one interruption program, and on a condition that the size (parameter)is not equal, it is determined that the at least one interruption program has been altered, execute a back-up program” are recited and specifically in the last wherein clause in inspecting alteration, determining if a size is equal to a predetermined size, on a condition one interruption program has not been altered, and on a condition that the size is not equal determined one interruption program has been altered, execute a back-up program.
Keller teaches, performed in semiconductor substrate processing apparatus 709, fig 2, 6, ¶¶461,335 using a conventional backup program steps 613,611,¶224; wherein if a status that the substrate exists in a process chamber of the substrate processing apparatus is recognized as the processing status of the substrate in (c), the at least one interruption program, which includes a program that causes the substrate processing apparatus to unload the substrate out of the process chamber, is executed in (d) in ¶¶226,227, fig 2,6 step 633 to accepted bin 726B, step 635 to rejected bin 724B; and in steps 613,611,¶¶ 57,224,554,490 use of a backup program in detection of malicious software etc. in semiconductor based processing, devices and substrates.
Keller further teaches “and determining if a size(parameter) of the at least one alteration program read from the memory is equal to a predetermined size (parameter)on a condition that the size (parameter)is equal, it is determined that the at least one interruption program has not been altered, execute the at least one interruption program, and on a condition that the size(parameter) is not equal, it is determined that the at least one interruption program has been altered, execute a back-up program” in fig 6 in steps 633,635,641.
                                    
    PNG
    media_image1.png
    649
    310
    media_image1.png
    Greyscale


                                     
Dornquast teaches in fig 29 for semiconductor memory devices  c 47 l 50 predetermined size for files with copy restrictions and available backup collections when restriction is in place.
The advantage is secure operation.
The references are in the same of similar field of endeavor of the claimed invention and reasonably pertinent to the problem of the claimed invention.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Atsushi - Keller by Keller using backup programs for semiconductor processing apparatus and interruption program to determine saving or unloading therefrom rejected substrate based upon parameters and by applying the teachings of Dornquast inspecting and determining virus based upon a size parameter of files with removal based thereon as in the last step in the whereby clause for semiconductor processing apparatus and interruption program to unload therefrom rejected substrate for secure processing.

The dependent claims recite conventional processing in the field of substrate processing for secure operation.

2. The method of Claim 1, wherein when it is determined in (b) that the processing program under execution is infected with the computer virus, the at least one interruption program is executed in (d) instead of the processing program under execution(abstract,para 1,32,59,64,65,67,68,74).  
3. The method of Claim 1, wherein the at least one interruption program includes plural types of interruption programs, and wherein in (d), an interruption program among the plural types of interruption programs is selected according to the processing status of the substrate, and the selected interruption program is read from the memory to be executed(abstract,para 1,32,59,64,65,67,68,74).  
4. The method of Claim 2, wherein the at least one interruption program includes plural types of interruption programs, and 44 6443799.1HITACHI 13-0003312USO 1 wherein in (d), an interruption program among plural types of interruption programs is selected according to the processing status of the substrate, and the selected interruption program is read from the memory to be executed(abstract,para 1,32,59,64,65,67,68,74).  
8. The method of Claim 1, further comprising, when the alteration of the at least one interruption program is detected, reading and executing a backup program for the altered interruption program(abstract,para 1,32,59,64,65,67,68,74).  
9. The method of Claim 2, further comprising, when the alteration of the at least one interruption program is detected, reading and executing a backup program for the altered interruption program(abstract,para 1,32,59,64,65,67,68,74).  
10. The method of Claim 3, further comprising, when the alteration of the selected interruption program is detected, reading and executing a backup program for the altered interruption program(abstract,para 1,32,59,64,65,67,68,74).  
11. The method of Claim 1, wherein the at least one interruption program includes plural types of interruption programs, further comprising, when the alteration of the at least one interruption program is detected, reading an alternative program of the altered interruption program among the plural types of interruption programs and executing the read alternative program(abstract,para 1,32,59,64,65,67,68,74).  
12. The method of Claim 2, wherein the at least one interruption program includes plural types of interruption programs, further comprising, when the alteration of the at least one interruption program is detected, reading an alternative program of the altered interruption program among the plural types of interruption programs and executing the read alternative program. (abstract,para 1,32,59,64,65,67,68,74)  
13. The method of Claim 3, wherein when the alteration of the selected interruption program is detected, reading an alternative program of the altered interruption program among the plural types of interruption programs and executing the read alternative program(abstract,para 1,32,59,64,65,67,68,74).  
14. The method of Claim 1, further comprising adding history data of the substrate to the substrate for which substrate processing is interrupted by the at least one interruption program(abstract,para 1,32,59,64,65,67,68,74).  
15. The method of Claim 2, further comprising adding history data of the substrate to the substrate for which substrate processing is interrupted by the at least one interruption program(abstract,para 1,32,59,64,65,67,68,74).  
16. The method of Claim 3, further comprising adding history data of the substrate is added to the substrate for which substrate processing is interrupted by the selected interruption program(abstract,para 1,32,59,64,65,67,68,74).
17. (New) The method of Claim 1, wherein if the processing program is determined to be infected with the computer virus in (b) and if the status that the substrate exists in the process chamber of the substrate processing apparatus is recognized as the processing status of the substrate in (c), the at least one interruption program, which includes a program that causes the substrate processing apparatus to unload the substrate out of the process chamber, is executed in (d). See the rejection of claim 1.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hinchliffe et al (US 2003/0023857) and Kim et al (US 2012/0246729) teaching  in abstracts: a data storage device includes a storage medium and a controller circuit configured to be coupled to an external host to provide an interface between the external host and the storage medium, the controller circuit configured to detect a virus carried by a data file transferred to and/or stored in the storage medium. The controller circuit may be further configured to cure the detected virus.
See also JP Nos: 2015026754, 2019067372, 2015049785 for virus detection in substrate treatment processes.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the applied/combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
See Keller ¶227, fig 2, for unloading from substrate processing apparatus 709 in step 633 to accepted and step 635 to rejected bins, fig 2:

    PNG
    media_image2.png
    593
    478
    media_image2.png
    Greyscale

See Dornquast teaches in fig 29 for semiconductor memory devices  c 47 l 50 predetermined size for files with copy restrictions and available backup collections when restriction is in place.
Amit teaches in par 8,16-blockage policy,57-program infected/virus,62-blockage policy app infected w/virus etc, 69-interruption with some not all servers, based on threat level,105-106-threat level,fig 2A,B,C. Amit relates to cyber security, in general, and to securing outgoing communications in a device, in particular. File size or tags are used as security devices.
Using file size or tags is conventional in virus detection which can effect erasing etc in file management and executing back-up program for secure operation.
See Sinclair (US 10055147) fig 2N 104 optional card application 105 buffer for virus check.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                      

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761